          Case 1:19-cv-02578-TFH Document 22-1 Filed 02/05/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER FOUNDATION,

                      Plaintiff,

     v.                                                    Civil Case No. 19-02578-TFH

DEPARTMENT OF HOMELAND SECURITY,


                      Defendant.



 PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF MATERIAL FACTS
 NOT IN DISPUTE AND PLAINTIFF’S STATEMENT OF MATERIAL FACTS NOT IN
                               DISPUTE

       Pursuant to Local Civil Rule 7(h) of the Rules of this Court, Plaintiff Electronic Frontier

Foundation (“EFF”) hereby submits its statement of material facts as to which EFF contends

there is no genuine issue in connection with its cross-motion for summary judgment. This

statement also constitutes EFF’s response to Defendant U.S. Department of Homeland Security’s

(“DHS”) statement of material facts filed in conjunction with Defendant’s motion for summary

judgment.

I.     Plaintiff’s Response to Defendant’s Statement of Material Facts Not in Dispute

       1. EFF adopts the facts set forth in the following paragraphs of Defendant’s statement
            and does not dispute any of the matters set forth therein: 1, 2, 5, 6, 7, 8, 9, 11, 12, 13,
            14, 15, 16, and 18.
       2. EFF submits that the facts set forth in paragraphs 3, 4, and 10 regarding U.S.
            Immigration and Customs Enforcement’s (“ICE”) search for responsive records are
            not material (nor in dispute) because EFF is not challenging the adequacy of ICE’s
            search for records.


                                                   1
       Case 1:19-cv-02578-TFH Document 22-1 Filed 02/05/21 Page 2 of 5




      3. EFF adopts the statement in paragraph 17 regarding U.S. Customs and Border
         Protection’s (“CBP”) search for responsive records that “[t]he Office of Field

         Operations located 49 records that were potentially responsive to Plaintiff’s FOIA
         request.” To the extent the rest of the paragraph goes to the adequacy of CBP’s
         search, it constitutes a legal conclusion that EFF disputes.


II.   Plaintiff’s Statement of Material Facts Not in Dispute

      4. In United States v. Ignjatov, No. 5:17-cr-00222-JGB (C.D. Cal.), during the course of
         an FBI and Los Angeles Police Department (“LAPD”) narcotics investigation into
         defendants Slavco Ignjatov and Valentino Hristovski, border agents attached two
         Global Positioning System (“GPS”) tracking devices to defendants’ semi-truck and
         trailer at the port of entry in Port Huron, Michigan. ECF No. 121, at 1–2.
      5. Investigators tracked defendants’ vehicle over the course of two days as the truck
         traveled from Port Huron, Michigan to San Bernardino, California. Id. at 2–3.
      6. The defendants moved to suppress the evidence, arguing in part that the installation of
         the GPS tracking devices on their vehicle without a warrant violated their Fourth
         Amendment rights. Ignjatov, ECF No. 86, No. 5:17-cr-00222-JGB, at 6–13.
      7. Relying on the Supreme Court’s precedent in United States v. Jones, 565 U.S. 400
         (2012), the Ignjatov court rejected the government’s assertion that the installation of
         the GPS devices was permissible under the border search exception to the Fourth
         Amendment, and suppressed the evidence. ECF No. 121, No. 5:17-cr-00222-JGB.
      8. In doing so, the court referred to the government’s actions as “official misconduct”
         and stated that the investigators’ “decision not to seek legal guidance or obtain a
         warrant, coupled with the almost two-day long use of the GPS devices . . . creates a
         scenario of significant government misconduct.” Id. at 12.




                                               2
 Case 1:19-cv-02578-TFH Document 22-1 Filed 02/05/21 Page 3 of 5




9. The government filed a motion to amend the court’s order to remove reference to
   “significant government misconduct,” in which the government identified

   conversations between FBI Special Agent Hannah Monroe, LAPD Officer Asatur
   Mkrtchyan, and two DHS agents regarding the use of GPS tracking devices on
   vehicles at the border. Ignjatov, ECF No. 125, No. 5:17-cr-00222-JGB.
10. Special Agent Monroe and Officer Mkrtchyan testified that in a conference call with
   a CBP agent, the CBP agent informed the investigators that “border agents were
   authorized to install GPS trackers on any vehicle at the border without a warrant so
   long as the GPS monitoring did not exceed 48 hours, and that the 48-hour rule did not
   apply to commercial vehicles, such as semi-trucks, which are subject to increased
   government regulation.’” Id. at *5–*6 (internal quotations and citations omitted).
11. Special Agent Monroe also testified that she spoke with an agent with ICE’s
   Homeland Security Investigations (“HSI”), who “confirmed that the CBP officer’s
   guidance was correct.” Id. at *6 (internal citation omitted).
12. The government also submitted a declaration from HSI Assistant Director Matthew
   C. Allen to “describe HSI’s longstanding practices and procedures on the use of GPS
   tracking devices in HSI investigations.” Declaration of Saira A. Hussain (“Hussain
   Decl.”), Exhibit 1, at ¶ 3.
13. In his declaration, Assistant Director Allen stated that “it is HSI’s policy that a
   customs officer may install a GPS tracking device on a vehicle at the United States
   border without a warrant or individualized suspicion.” Id. at ¶ 4. Assistant Director
   Allen continued: “HSI limits warrantless GPS monitoring to 48 hours, with the
   exception of airplanes, commercial vehicles, and semi-tractor trailers, which have a
   significantly reduced expectation of privacy in the location of their vehicles.” Id.
14. Assistant Director Allen further stated that “[i]t is HSI’s position that such policy is
   consistent with the U.S. Supreme Court’s decisions in United States v. Jones, 565
   U.S. 400 (2012), and United States v. Flores-Montano, 541 U.S. 149 (2004)).” Id. He


                                          3
       Case 1:19-cv-02578-TFH Document 22-1 Filed 02/05/21 Page 4 of 5




         also stated that “HSI’s position on the use of GPS tracking devices was developed . . .
         in response to the 2012 Jones decision” and that this position could be “found in HSI

         policies and procedures, as well as trainings regularly provided to HSI personnel, all
         of which were in place throughout the pendency of this case and the underlying
         investigation.” Id. at ¶ 5.
      15. In United States v. Senese, No. 18-cr-60076-BB (S.D. Fla.), CBP agents boarded
         defendant’s vessel at Rivera Beach Marina in Florida and, suspecting that the
         defendant was involved in drug trafficking, agents, without a warrant, placed a GPS
         tracking device on the vessel. ECF No. 37, at *2–*3.
      16. The GPS tracking device allowed for monitoring for up to 48 hours, which meant that
         “if it took a technician two minutes, for instance to log in . . . and check the position
         of the tracker, then that would constitute two minutes out of the 48 hours of
         monitoring time available on the GPS tracker.” Id. at *4.
      17. According to logs submitted to the court, the government “checked the tracker 21
         times on approximately 18 different days.” Id.
      18. The GPS tracker data revealed that the defendant’s location was monitored both
         within and outside of the United States. Id. at *4–*5.


Dated: February 5, 2021                             Respectfully Submitted,


                                                            /s/ David L. Sobel            l
                                                    DAVID L. SOBEL
                                                    D.C. Bar No. 360418
                                                    Electronic Frontier Foundation
                                                    5335 Wisconsin Avenue, N.W.
                                                    Suite 640
                                                    Washington, DC 20015
                                                    (202) 246-6180

                                                    SAIRA HUSSAIN (admitted in CA)
                                                    JENNIFER LYNCH (admitted in CA)
                                                    Electronic Frontier Foundation


                                                4
Case 1:19-cv-02578-TFH Document 22-1 Filed 02/05/21 Page 5 of 5




                                  815 Eddy Street
                                  San Francisco, CA 94109
                                  (415) 436-9333

                                  Counsel for Plaintiff




                              5
